|

Case 2:18-cr-00316-JLR Document 24-1 Filed 06/17/19 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

1 Judge James L. Robart

2

3

4

5

6 .

_UNITED STATES DISTRICT COURT FOR THE

7 WESTERN DISTRICT OF WASHINGTON

g AT SEATTLE

9

10 UNITED STATES OF AMERICA, NO. CR18-00316JLR
7 Plaintiff, [Broposed} ORDER CONTINUING DUE
DATE FOR GOVERNMENT’S RESPONSES
12 TO DEFENDANT’S PRETRIAL MOTIONS
13 NADAR A. GAD, 7
14 Defendant.
15 .
16 This Court being familiar with the records and files herein, and having considered the
17 governments’ unopposed motion for an extension of time to file responses to defendant, NADAR
18 A. GAD’s pretrial motions, hereby enters the following order extending the time for the
19 government to file its responses no later than _@ [2% [20 4 . The defendant’s reply
30 briefs shall be due no later than 4] 3 | 2019
Dated this Ig" day of wee , 2019,
: K fe £ ROX
22 ,
23 JAMES L. ROBART
United States District Judge
24 Western District of Washington
5 Presented by:
26 || s/Bruce F. Miyake
97 BRUCE F. MIYAKE
Assistant United States Attorney

28

ORDER/U.S. v. NADAR A. GAD - 1 UNITED STATES ATTORNEY
7100 STEWART STREET, SUITE 5220
CR18-00316JLR ‘ SEATTLE, WASHINGTON 98101
(206) 553-7970

 
